Citation Nr: 1040717	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a mental condition claimed 
as adjustment disorder, anxiety, depression, and posttraumatic 
stress disorder (PTSD), to include as secondary to service-
connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Witness




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994 and 
from March 2003 to May 2004.  The Veteran also served in the 
Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 RO decision, which denied a claim 
for service connection for depression, and an October 2008 RO 
decision, which denied a claim for service connection for 
adjustment disorder and anxiety.

The Board notes that the issue of entitlement to service 
connection for PTSD has been previously adjudicated separately.  
Specifically, service connection for PTSD was denied in a 
September 2007 rating decision.  The Veteran submitted a notice 
of disagreement (NOD) with this denial in October 2007 and was 
issued a statement of the case (SOC) with regard to this issue in 
April 2008.  The Veteran did not submit a timely substantive 
appeal with regard to this issue.  In a February 2009 rating 
decision, the RO reopened and denied this issue.  Most recently, 
in a September 2009 supplemental statement of the case (SSOC), 
the RO recharacterized the issue currently on appeal before the 
Board to include PTSD.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board agrees with the RO's 
recharacterization of this issue to consider all reported 
psychiatric disabilities in accordance with Clemons, despite the 
fact that PTSD has been adjudicated separately in the past. 

In September 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
mental condition claimed as adjustment disorder, anxiety, 
depression, and PTSD, to include as secondary to service-
connected disabilities.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.

In this case, the Veteran asserted at the September 2010 hearing 
that his experience in the Navy while serving aboard the USS 
Connolly was very stressful.  His fellow service members were 
under stress as well, which resulted in some service members 
trying to hurt each other or kill themselves.  In his substantive 
appeal, the Veteran indicated that his stressors in the Navy 
included being out on unknown missions, not knowing what was 
going to happen and what he was supposed to do while on the USS 
Connolly in Port-au-Prince, Haiti, and during a mission to Saudi 
Arabia in the Red Sea.    

The Veteran also asserted at the September 2010 hearing that he 
was bothered by the fact that his unit went to Iraq, with many 
returning injured, while he was unable to go because of a knee 
injury.  He was also bothered by the fact that he was medically 
discharged from the service.  The Veteran asserted in an October 
2007 statement that his depression is due to his other service-
connected disabilities.  

In a February 2009 Memorandum, VA issued a Formal Finding of a 
Lack of Information Required to Corroborate Stressor(s) 
Associated with a Claim for Service Connection for PTSD.  

However, a review of the Veteran's service treatment records 
reveals that he reported in a January 2004 Report of Medical 
History having frequent trouble sleeping and depression or 
excessive worry.  In a December 2004 Health Assessment, the 
Veteran reported feeling down, depressed, or hopeless a lot. 

With regard to a current disability, the Board notes that the 
Veteran was diagnosed with PTSD in a November 2008 private 
treatment record from Dr. W.R.R., M.D.  In an October 2008 VA 
contract examination report, the Veteran was diagnosed with 
adjustment disorder with anxious features and alcohol abuse.  In 
a June 2007 private treatment record from Dr. G.F.P., M.D., the 
Veteran was diagnosed with depression. 

Therefore, as the Veteran has been diagnosed with multiple 
psychiatric disabilities, and he reported having frequent trouble 
sleeping and depression or excessive worry while on active duty, 
the Board finds that a VA examination is warranted in this case 
in order to determine the etiology of his currently diagnosed 
psychiatric disorders.  As such, this issue must be remanded in 
order to schedule the Veteran for a VA examination to determine 
whether he has a current diagnosis of PTSD according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) criteria, an adjustment 
disorder, anxiety, or depression; and, if so, whether this PTSD, 
adjustment disorder, anxiety, or depression was caused or 
aggravated by his active duty service, to specifically include 
his reported in-service stressors, or a service-connected 
disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).   

Additionally, the Board notes that VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants 
in obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2010).  As 
such, the Board should take this opportunity to obtain any VA 
treatment records relevant to the Veteran's claim that have not 
yet been associated with the claims file.   

Furthermore, the Board notes that the Veteran reported at the 
September 2010 hearing that he has received treatment from 
private physicians over the years for his psychiatric disability.  
Specifically, the Veteran indicated at this hearing that he 
received private treatment following his first period of active 
duty service from a Dr. W.D.  A June 2007 request for records 
from this doctor revealed that no records could be found for the 
requested dates.  However, the Board notes that the requested 
dates covered the period of October 20, 2002, to November 3, 
2002.  No requests were made for treatment records dating back to 
the 1990's.  As such, the Board finds that an attempt must be 
made to locate any private treatment records relating to the 
Veteran's claimed PTSD, adjustment disorder, anxiety, depression, 
or any other psychiatric disability or complaints, to 
specifically include treatment records from Dr. W.D. dating back 
to 1994.  

Finally, the Board notes that the Veteran was afforded VCAA 
notice in April 2008, September 2008, and January 2009.  These 
letters did not, however, afford the Veteran appropriate 
notification of the requirements regarding secondary service 
connection.  Therefore, upon remand, the Veteran should be given 
proper notice of the requirements for establishing secondary 
service connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310. 

2.	Obtain any and all relevant VA psychiatric 
treatment records that have not yet been 
associated with the claims file.

3.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible private 
treatment records relating to his 
psychiatric treatment for his claimed 
adjustment disorder, anxiety, depression, 
or PTSD that have not yet been associated 
with his claims file, such as psychiatric 
treatment records beginning in 1994 from 
Dr. W.D.  The RO should also invite the 
Veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

4.	After all relevant records have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
psychiatric examination.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms and onset relating to his 
claimed adjustment disorder, anxiety, 
depression, and PTSD.  After reviewing the 
file, examining the Veteran, and noting 
his reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran currently has an 
adjustment disorder, anxiety, depression, 
PTSD, or a psychiatric disability of any 
kind.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
adjustment disorder, anxiety, depression, 
PTSD, or psychiatric disability of any 
kind was caused or aggravated by his 
active duty service, to include his 
reported in-service stressors, or was 
caused or aggravated by a service-
connected disability.  If the examiner 
is unable to make any determination, she 
or he should so state and indicate the 
reasons. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

5.	Then, readjudicate the claim.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent SSOC.  In the event that the claim 
is not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



